DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught: a method for vertex reconstruction based on terrain cutting, comprising:  acquiring position information of a unit block to be removed, terrain resources in a game scene being cut into a plurality of terrain chunks, and each terrain chunk being cut into a plurality of unit blocks;  determining vertex data of at least one adjacent unit block of the unit block to be removed according to the position information; and  reconstructing at least one triangular patch to be rendered according to the vertex data;  wherein acquiring the position information of the unit block to be removed comprises:  acquiring three-dimensional coordinates of a collision point where an attack trajectory of a game character intersects with a collider of the unit block to be removed, the three-dimensional coordinates comprising: a first coordinate and a second coordinate in a horizontal direction, and a third coordinate in a vertical height direction, extracting a volume from a terrain chunk where the collision point is located according to the first coordinate and the second coordinate, the volume comprising: the unit block to be removed, a first unit block adjacent to an upper surface of the unit block to be removed, and a second unit block adjacent to a lower surface of the unit block to be removed: cutting the volume in half to obtain a first cutting volume and a second cutting volume; and determining the position information from the first cutting volume and the second cutting volume respectively according to the third coordinate.  The closest prior art, Piche, discloses removing a block of terrain and creating a patch to cover neighboring vertexes.  However, Piche fails to discloses cutting the volume in half to obtain a first cutting volume and a second cutting volume; and determining the position information from the first cutting volume and the second cutting volume respectively according to the third coordinate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715